The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on March 2, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

Status of Claims
Claims 1, 8, 15, and 22 are amended. Claims 1-25 are pending in the application.

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 12/10/2020, on 3/12/2021 and on 6/25/2021 were filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
(A). Regarding 35 U.S.C. 112(f) remarks: Applicant's arguments regarding claims 1, 4, and 7 are not persuasive, because the three terms do not have definite meaning in hardware structure. The remarks are maintained. 
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendments necessitate new ground of rejections set forth in the office action below.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim limitations in claims 15, 18, and 21  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the word “means” 
“a) means for collecting…; (claims 15 and 18)
b) means for analyzing…;  (claims 15 and 21)
c) means for generating models…;  (claim 15)
coupled with functional language “for …” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claim 1: 
“a) a feedback interface to collect …; 
b) a performance analyzer to determine …; 
c) a machine learning modeler to, prior to a second runtime, adjust …; “ 
and “the feedback interface is to collect…” in claim 4, 
and “the performance analyzer is to determine…” in claim 7

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faivishevsky et al (US 20180082212 A1, hereinafter “Faivishevsky”) in view of Rangole (US 9800466 B1, hereinafter “Rangole”) and Chen et al (US 20140068582 A1, hereinafter “Chen”).  

Regarding claim 1 (Currently Amended), Faivishevsky teaches 
An apparatus to improve runtime performance of software executing on a heterogeneous system including a first processing element and a second processing element different than the first processing element (Abstract, “An optimization of running time for performing a machine learning algorithm on a processor architecture may be performed…” para [0020], “…In a heterogeneous core environment (i.e. asymmetric cores), some form of translation, such a binary translation, may be utilized to schedule or execute code on one or both cores…”), the apparatus comprising: 
a feedback interface to collect a performance characteristic of the heterogeneous system, the performance characteristic associated with a compiled version of a block of code at a first runtime (para [0059], “…Following the completion of the particular machine , [the compiled version including at least two variants of the block of code for respective processing elements of the heterogeneous system where respective variants target at least  different respective execution speeds of the respective variants on the respective processing elements,] the compiled version executed according to a function designating successful execution of the compiled version on the heterogeneous system (para [0058], “…In some cases, the target accuracy may be determined 615 from a received user input or from an accuracy baseline or range associated with the particular machine learning algorithm or classes of machine learning algorithms similar to the particular machine learning algorithm, among other examples”, wherein the target accuracy reads on a function designating successful execution); 
a performance analyzer to determine a performance delta based on the performance characteristic and the function (para [0060], “Between iterations of the performance of the particular machine learning algorithm, the optimization may determine (at 620) whether it is to initiate further. Conditions may be set, such as …, a target minimum running time for the performance of the particular machine learning algorithm by the particular processor architecture,…” from this paragraph, the determination of performance delta is implied); 
Faivishevsky does not explicitly teach
…, the compiled version including at least two variants of the block of code for respective processing elements of the heterogeneous system where respective variants target at least  different respective execution speeds of the respective variants on the respective processing elements, …
a machine learning modeler to, prior to a second runtime, adjust a cost model of the first processing element based on the performance delta, the adjusted cost model to cause a reduction in the performance delta to improve runtime performance of the heterogeneous system.
Rangole teaches 
a machine learning modeler to, prior to a second runtime, adjust a cost model of the first processing element based on the performance delta, the adjusted cost model to cause a reduction in the performance delta to improve runtime performance of the heterogeneous system (col 13, line 1 to col 14, line 16, “…the performance metrics and the implementation attributes may be input to a machine learning model configured to output a second set of tunable parameter settings for the distributed application. As in block 640, the second set of tunable parameter settings may be provided for use with the distributed application, where the second set of tunable parameter settings may result in an improved performance of the distributed application as compared to a performance using the first set of tunable parameter settings…” wherein the tunable parameter settings read on a cost model. Faivishevsky teaches the heterogeneous system, refer to Faivishevsky para [0020]). 
Faivishevsky and Rangole are analogous art because both deal with improving/optimizing software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Faivishevsky and Rangole before him/her before the effective filing date of the claimed invention, to incorporate the features of Rangole into Faivishevsky because Rangole’s teaching provides techniques “to construct and train a machine learning model configured to output a set of generated tunable parameter settings for the distributed application that may be expected to result in an improved performance of the distributed application” (Rangole, col 2, lines 22-33).
Neither Faivishevsky nor Rangole explicitly teaches 
…, the compiled version including at least two variants of the block of code for respective processing elements of the heterogeneous system where respective variants target at least  different respective execution speeds of the respective variants on the respective processing elements, …
Chen teaches 
…, the compiled version including at least two variants of the block of code for respective processing elements of the heterogeneous system where respective variants target at least  different respective execution speeds of the respective variants on the respective processing elements (para [0038], “…The compiler 110 may generate multiple versions for a code section, with each version optimized for a specific set of performance characteristics. For example, there may be one version that executes fastest on the main processor 102, another version that executes fastest on a processing element 104, yet another version that minimizes power consumption while sacrificing speed of execution, and yet another version that exploits the maximum amount of parallelism”),
The combination of Faivishevsky and Rangole along with Chen are analogous art because all deal with improving/optimizing software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Faivishevsky, Rangole and Chen before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen into Faivishevsky and Rangole because Chen’s teaching provides advantages over prior art (Chen, para [0009]).

Regarding claim 6 (Original), Faivishevsky as modified by Rangole and Chen teaches claim 1, Faivishevsky further teaches wherein the performance characteristic includes metadata and metric information associated with the execution of the compiled version of the block of code (para [0059], “Based on the detected running time for the performance of the particular machine learning algorithm with an initial set of configuration parameter values”, wherein the running time reads on the metric information and the machine learning algorithm and configuration parameter values read on metadata information).

Regarding claim 7 (Original), Faivishevsky as modified by Rangole and Chen teaches claim 1, Faivishevsky further teaches wherein the performance analyzer is to determine the performance delta as a difference between performance achieved at the first runtime and performance as defined by the function designating successful execution of the compiled version on the heterogeneous system (para [0060], “Between iterations of the performance of the particular machine learning algorithm, the optimization may determine (at 620) whether it is to initiate further. Conditions may be set, such as …, a .

Regarding claim 8 (Currently Amended), it is directed to A non-transitory computer readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Faivishevsky teaches A non-transitory computer readable storage medium comprising instructions (Fig. 9, Memory Element).

Regarding claim 13 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to An apparatus to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that, Faivishevsky teaches An apparatus to improve runtime performance of software executing on a heterogeneous system ((para [0020], “…In a heterogeneous core environment (i.e. asymmetric cores), some form of translation, such a binary translation, may be utilized to schedule or execute code on one or both cores…”)).

Regarding claim 20 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 21 (Original), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 22 (Currently Amended), it is directed to A method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 22.

Claims 2, 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Faivishevsky in view of Rangole and Chen as applied to claims 1, 8, 15, and 22 respectively, in further view of Byers et al (US 20180183660 A1, hereinafter “Byers”).

Regarding claim 2 (Original), Faivishevsky as modified by Rangole and Chen teaches claim 1, but does not explicitly teach wherein the cost model is a first cost model generated based on a first neural network, the machine learning modeler to, prior to the second runtime, adjust a second cost model of the second processing element based on the performance delta, the second cost model generated based on a second neural network.
Byers teaches 
wherein the cost model is a first cost model generated based on a first neural network (para [0056], “…For example and with respect to an observed environment, the device may receive information regarding which processor types are present in the environment, where portions of the application are executing (e.g., on which processors/types), and measured performance metrics associated with this configuration”, wherein the configuration reads on the cost model and it could be generated the way as in step 525 of Fig. 5 in Byers), the machine learning modeler to, prior to the second runtime, adjust a second cost model of the second processing element based on the performance delta, the second cost model generated based on a second neural network (para [0059], “At step 525, as detailed above, the device may use the configuration engine to generate configuration parameters for a particular heterogeneous computing environment. …. For example, in the case of a new heterogeneous computing environment to which an application is to be deployed, the device may determine the optimal configuration for the environment in view of the specified requirements. For existing heterogeneous compute environments, the device .
The combination of Faivishevsky Rangole and Chen along with Byers are analogous art because all deal with improving/optimizing software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Faivishevsky, Rangole, Chen and Byers before him/her before the effective filing date of the claimed invention, to incorporate the features of Byers into Faivishevsky, Rangole and Chen because Byers’s teaching provides techniques to “determine the optimal configuration for the environment in view of the specified requirements” (Byers, para [0059]).

Regarding claim 9 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 16 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 23 (Original), it recites same features as claim 2, and is rejected for the same reason.

Claims 3, 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Faivishevsky in view of Rangole and Chen as applied to claims 1, 8, 15, and 22 respectively, in further view of Ross (US 10007520 B1, hereinafter “Ross”).

Regarding claim 3 (Original), Faivishevsky as modified by Rangole and Chen teaches claim 1, but does not explicitly teach wherein the compiled version is a first compiled version, the apparatus further including a compiler to, prior to the second runtime, compile the block of code into a second compiled version of the block of code, the second compiled version to be executed on the heterogeneous system.
Ross teaches 
wherein the compiled version is a first compiled version, the apparatus further including a compiler to, prior to the second runtime, compile the block of code into a second compiled version of the block of code, the second compiled version to be executed on the heterogeneous system (col 8, lines 23-54, “…it may recompile the "just in time" code to a different alternate instruction set under a computer language virtual machine…”).
The combination of Faivishevsky, Rangole and Chen along with Ross are analogous art because all deal with improving/optimizing software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Faivishevsky, Rangole, Chen and Ross before him/her before the effective filing date of the claimed invention, to incorporate the features of Ross into Faivishevsky, Rangole and Chen because Ross’s teaching “provides security against computer viruses by changing the CPU's instruction set assignments” (Ross, col 2, lines 64-66).

Regarding claim 10 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 17 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 24 (Original), it recites same features as claim 3, and is rejected for the same reason.

Claims 4-5, 11-12, 18-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Faivishevsky in view of Rangole and Chen as applied to claims 1, 8, 15, and 22 respectively, in further view of Tamir et al (US 20180173675 A1, hereinafter “Tamir”).

Regarding claim 4 (Original), Faivishevsky as modified by Rangole and Chen teaches claim 1, but does not explicitly teach wherein the feedback interface is to collect the performance characteristic from a runtime scheduler as a fat binary. 
Tamir teaches 
wherein the feedback interface is to collect the performance characteristic from a runtime scheduler as a fat binary (para [0056], “When multiple binary representations 114 for multiple different ISAs are included in a multi-architecture binary executable 116, the multi-architecture control logic 134 may include a dynamic loader to selectively load the appropriate binary representation 114 for a particular processing core 102…. The dynamic loader 160 may access (e.g., read from the system memory 128) the multi-architecture binary executable 116, and load the appropriate binary representation 114 based on a control signal provided to the dynamic loader 160 (e.g., from the scheduling logic 194 of the multi-architecture control logic 134, discussed below)….” para [0050] teaches collecting performance characteristic).
The combination of Faivishevsky, Rangole and Chen along with Tamir are analogous art because all deal with improving/optimizing software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Faivishevsky, Rangole, Chen and Tamir before him/her before the effective filing date of the claimed invention, to incorporate the features of Tamir into Faivishevsky, Rangole and Chen because Tamir’s teaching “may provide data center owners with flexibility in job scheduling, power efficiency, and cost savings that could not be previously achieved” (Tamir, para [0023]).

Regarding claim 5 (Original), Faivishevsky as modified by Rangole, Chen and Tamir teaches claim 4, Tamir further teaches wherein the performance characteristic is stored in a data-section of the fat binary (para [0050], “…The multi-architecture control logic 134 may collect and store data that may be used to make the determination at 206. For example, in some embodiments, the multi-architecture control logic 134 may determine to hand operation of a program 115 from a lower-power processing core 102 to a higher-power processing core 102 upon determining that a resource demand exceeds a threshold. The resource demand may be a demand for computing cycles, .

Regarding claim 11 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 12 (Original), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 25 (Original), it recites same features as claim 4, and is rejected for the same reason.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
In the section “Interpretations Under 35 U.S.C. J 112(f)”, Applicant argued that “Consistent with the courts, when reading the terms ‘feedback interface,’ ‘performance analyzer,’ and ‘machine learning modeler’ in light of the specification, one having ordinary skill in the art would recognize the terms as having definite structure through software, firmware, and/or hardware implementations, as disclosed in the originally filed application. As such, the ”
Examiner respectfully disagrees, because, even the spec describes that the feedback interface can be implemented in any combination of hardware, software, and/or firmware (para [0093] of the spec), para [0096] describes that the performance analyzer can be implemented in any combination of hardware, software, and/or firmware, and para [0082] describes that the machine learning modeler can be implemented in any combination of hardware, software, and/or firmware. Therefore, these terms would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function, or these terms cannot be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Thus, the 112(f) remarks are maintained.
Applicant’s arguments regarding 103 rejections are moot upon new ground of rejections made in this office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192